Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
In The Claims
	In claim 2, line 3 replace “Spandex” with - - elastomeric - -.  
	This amendment replaces trademark language with its equivalent generic terminology.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: independent claim 1 and the respective depending claims are allowed.  Specifically, the instant invention requires a novel, non-obvious construction and arrangement of a seamless double woven fabric for filling down including a first fabric layer; second fabric layer; coupling part that partitions a down filling part which is formed between first and second fabric layers and including a coupling weft; and the first warp wrapping very specifically half of the perimeter of the coupling weft, the second warp wraps another half of the perimeter of the coupling weft and the warps both crossed at the coupling weft and coupled to the coupling weft.  This claimed arrangement is very specific and is not found in the prior art.  There are numerous similar double woven fabrics for filling down including US 10480105 to Steel cited in previous office action.  The coupling weft in Steel is not shown or disclosed to have first and second warps that each wrap exactly half of the perimeter of the coupling weft.  This arrangement is very specific and is not found in the prior art.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT H MUROMOTO JR whose telephone number is (571)272-4991. The examiner can normally be reached M-Th 730-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROBERT H MUROMOTO JR/Primary Examiner, Art Unit 3732